Citation Nr: 1104169	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for an eye disability, claimed as 
defective vision.

2.  Whether there is new and material evidence to reopen a claim 
for service connection for headaches.

3.  Entitlement to service connection for an eye disability, 
claimed as defective vision.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for dental disability, 
claimed as loss of teeth.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from July 1974 
to July 1977 and from August 1981 to August 1984.  He also had 
additional service from August 1984 to February 1989, but 
received an other than honorable discharge.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
March and September 2004 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In June 2010, in support of his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board - also commonly referred to as a Travel Board hearing.



In this decision, the Board is deciding the tinnitus claim.  The 
Board is also reopening the eye disability and headache claims, 
but then remanding them, along with the hearing loss and dental 
disability claims, to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's February 1993 
rating decision denying his claims for service connection for 
headaches and defective vision, additional evidence since 
received relates to unestablished facts necessary to substantiate 
these claims and raises a reasonable possibility of 
substantiating them.

2.  There is probative, i.e., competent and credible, medical and 
other evidence of record indicating the Veteran's tinnitus is as 
likely as not attributable to his military service - 
particularly to repeated head trauma as a boxer and 
acoustic trauma from repeated exposure to excessively loud noise 
such as mortar or artillery.


CONCLUSIONS OF LAW

1.  The RO's February 1993 rating decision initially considering 
and denying the Veteran's claims for service connection for 
headaches and defective vision is final and binding based on the 
evidence then of record because he did not appeal that decision; 
however, he has since submitted new and material evidence to 
reopen these claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Since the Board is reopening the claims for service connection 
for an eye disability and headaches on the basis of new and 
material evidence, and then remanding these claims for further 
development before readjudicating them on their underlying 
merits, the Board need not discuss at this juncture whether there 
has been compliance with the notice and duty to assist provisions 
of the VCAA as it concerns these claims.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, 
too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, 
instead, is better determined once the additional development of 
these claims is completed on remand.

Furthermore, because the Board is reopening these claims on the 
basis of new and material evidence, the Board need not determine 
whether there has been sufficient VCAA notice to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information needed to establish entitlement to the underlying 
benefit being sought, service connection.  


To satisfy this requirement, VA adjudicators are required to look 
at the bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).

Here, the Board is reopening these claims, regardless, so even 
were the Board to assume for the sake of argument there has not 
been sufficient Kent notice, this is ultimately inconsequential 
and, therefore, at most nonprejudicial, i.e., harmless error.  38 
C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1626 
(2009) (indicating that, as the pleading party, it is the 
Veteran's burden, not VA's, to show there is a VCAA notice error 
and that it is prejudicial, meaning outcome determinative).

And since the Board is granting the Veteran's claim for service 
connection for tinnitus, in full, there also is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA concerning this claim.  
This is because even were the Board to similarly assume, for the 
sake of argument, there has not been, this, too, is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  Id.  This claim is being granted, regardless.



II.  Whether there is New and Material Evidence to Reopen the 
Claims Concerning the Eye Disability and Headaches

The RO originally considered and denied these claims in a 
February 1993 rating decision.  That same month, the RO sent the 
Veteran a letter notifying him of that decision and apprising him 
of his procedural and appellate rights in the event he elected to 
appeal.  He did not appeal, however, so that decision became 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Since the RO has previously considered and denied these claims 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been submitted 
since that decision to reopen these claims.  
38 C.F.R. § 3.156(a).  And irrespective of whether the RO 
determined there was new and material evidence to reopen these 
claims, so, too, must the Board make this threshold preliminary 
determination - before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claims on their 
underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that new and material 
evidence has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See Barnett, 
83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, however, there is new and material evidence, then VA must 
reopen the claims and review their former disposition.  38 
U.S.C.A. § 5108.



For a petition to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's February 1993 decision denying these claims is the most 
recent final and binding decision on these claims, so it marks 
the starting point for determining whether there is new and 
material evidence.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of the claim on any basis to determine 
whether the claim should be reopened and readjudicated on the 
merits).

In that February 1993 RO decision, the basis of the denial of the 
claim for the eye disability (then considered as defective 
vision) was that the condition existed prior to the Veteran's 
military service and had not been aggravated by his service.  If 
a pre-existing disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies and 
the burden falls on him to establish aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).


A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Based on 
this, new and material evidence must suggest the Veteran's pre-
existing eye disability was aggravated by his military service or 
is otherwise related to his service.  See id.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a). See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The additional evidence submitted since the February 1993 RO 
decision includes a July 2010 letter from a private physician 
providing a diagnosis of cataracts in both eyes and indicating 
they may be related to the Veteran's boxing activities while in 
service.  The Veteran testified under oath during his recent June 
2010 Travel Board hearing that he was a boxer for about 10 years 
while in service and, in that capacity, repeatedly sustained head 
trauma from being punched.  Consequently, this additional medical 
and lay evidence is both new and material because it relates to 
an unestablished fact necessary to substantiate this claim by 
suggesting a possible correlation between a current eye 
disability - namely, cataracts, and the Veteran's military 
service.  So this additional evidence raises a reasonable 
possibility of substantiating this claim.  See 38 C.F.R. § 
3.156(a).  This newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance.  Evans, 9 Vet. App. at 283-84.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
reiterated this, noting that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Therefore, this claim is 
reopened, subject to further development on remand.

In that February 1993 RO decision, the basis of the denial of the 
claim for headaches was that, although the Veteran's service 
treatment records (STRs) show he experienced headaches, they 
apparently resolved in service so were acute and transitory, 
rather than chronic, i.e., permanent.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
VA compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has disability 
at the time a claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

So new and material evidence must suggest the Veteran is still 
experiencing headaches.

And the additional evidence submitted since that February 1993 RO 
decision includes the Veteran's VA medical records confirming he 
has received treatment for headaches since service.  Therefore, 
this additional evidence is both new and material to this claim 
because it relates to an unestablished fact necessary to 
substantiate this claim by indicating his headaches have not 
resolved and, thus, suggesting a possible correlation between his 
current headaches and those he experienced while in service.  So 
this additional evidence raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a).  As 
mentioned, this newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance.  See again Evans, 9 Vet. App. at 283-84; and see 
again, too, Justus v. Principi, 3 Vet. App. 510 (1992) 
(indicating this additional evidence is presumed credible for the 
limited purpose of determining whether it is new and material).  
Therefore, this claim is also reopened, subject to further 
development on remand.

III.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).



Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the Veteran's VA treatment notes 
confirm he has the required current diagnosis of tinnitus.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  By its very nature, it is inherently 
subjective.  So even absent this diagnosis, the Veteran, even as 
a layman, is competent to proclaim that he experiences tinnitus 
since it is capable of his lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

So the determinative issue is whether his tinnitus is 
attributable to his military service and, in particular, to head 
trauma and/or excessive noise exposure (acoustic trauma) as he 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he experienced head 
trauma while boxing in service and acoustic trauma from exposure 
to excessively loud noise of weapons fire (mortar or artillery).  
His service personnel records document his participation in 
boxing activities and indicate his military occupational 
specialty (MOS) was infantryman.  He earned a marksman badge with 
rifle component.  And so, the record supports his assertions 
that, while in service, he both boxed and therefore likely 
sustained head trauma and was exposed to excessively loud noise 
from weapons fire.  Therefore, the Board finds there is credible 
evidence he sustained the type of head and acoustic trauma 
claimed in service.  38 U.S.C.A. § 1154(a).

But even acknowledging the Veteran has tinnitus and that he 
sustained head and acoustic trauma while in service in the manner 
alleged, there still must be competent medical nexus evidence 
establishing a relationship or correlation between his current 
tinnitus and that head and/or acoustic trauma coincident with his 
military service.  See Savage, 10 Vet. App. at 495-97.  And, 
fortunately, there is such evidence in the file.

Concerning this, the Veteran's VA treatment notes include a May 
2005 consultation note indicating his tinnitus is likely due to a 
combination of trauma and loud noise exposure during his military 
service.  In coming to this conclusion, this commenting VA doctor 
emphasized the Veteran was a boxer in service and also had 
noise exposure.

This consultation note does not indicate the examiner reviewed 
the Veteran's claims file in relating the Veteran's tinnitus to 
his military service.  But in Kowalski v. Nicholson, 19 Vet. App. 
171 (2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for supporting medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims file, without an explanation of why 
that failure had compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, it is clear from the VA doctor's note that his favorable 
opinion relied upon the Veteran's statements regarding his in-
service boxing activities and noise exposure.  But as already 
explained, the Board finds these assertions to be corroborated by 
the Veteran's service records, so the Board finds his statements 
that formed the basis of the VA doctor's opinion to be highly 
credible.  Therefore, the Board finds the May 2005 VA 
consultation note to be resultantly probative since it was based 
on an accurate factual premise (namely, the Veteran's credible, 
albeit self-reported, lay history).  The favorable opinion thus 
has the proper factual foundation and predicate; it also is 
thorough, well-reasoned, and apparently also partly based on an 
objective clinical evaluation of the Veteran.  Consequently, it 
is entitled to significant probative weight, especially absent 
any equally, much less more, probative evidence to the contrary.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).

Therefore, especially when resolving all reasonable doubt in his 
favor, this medical and other evidence of record indicates it is 
just as likely as not the Veteran's tinnitus is attributable to 
his military service - particularly to the head and acoustic 
trauma mentioned.  So service connection for tinnitus is 
warranted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (indicating an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite or obvious 
etiology).


ORDER

As there is new and material evidence, the claims for service 
connection for an eye disability and headaches are reopened, 
subject to the further development of these claims below on 
remand.

As well, the claim for service connection for tinnitus is 
granted.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4).  


Consequently, for the reasons and bases discussed below, the 
Board must remand the Veteran's claims for service connection for 
an eye disability, headaches, and hearing loss for further 
evidentiary development.

Eye Disability

This claim initially was just for defective vision, in a generic 
sense, and was denied on the premise that it preexisted the 
Veteran's service and was not chronically aggravated during or by 
his service beyond the condition's natural progression.

Generally speaking, mere refractive errors of the eyes - 
including myopia, presbyopia, and astigmatism, are congenital or 
developmental defects and therefore not diseases or injuries 
within the meaning of applicable legislation for VA compensation 
purposes.  So service connection is usually expressly precluded 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  The only 
possible exception is when the Veteran has additional disability 
due to aggravation during service of a pre-existing congenital or 
developmental disease, though not defect, by superimposed disease 
or injury.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Here, as mentioned, the Veteran has submitted a July 2010 private 
physician's note providing a diagnosis of bilateral cataracts and 
indicating this eye disability may be attributable to the 
Veteran's boxing activities in service.  This evidence provides 
not only a current diagnosis of an eye disability other than 
defective vision, but also suggests a correlation between it and 
the Veteran's boxing activities in service, albeit only in what 
amounts to equivocal terms.  While an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or obvious 
etiology, an opinion phrased in terms tantamount to saying a 
condition "may be" related to service is an insufficient basis 


for an award of service connection because this is for all 
intents and purposes just like saying the condition in question 
just as well "may or may not be" related to service.  Obert v. 
Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 
Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  And so, this post-service 
diagnosis of an eye disability along with the suggestion of this 
possible correlation between it and the Veteran's in-service 
boxing activities, though not sufficiently definitive to 
grant service connection, is nonetheless reason to schedule the 
Veteran for a VA examination for a medical nexus opinion on this 
determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Furthermore, as the Veteran was noted to have vision problems 
upon entering service, a pre-existing disability may only be 
service connected if there is competent medical evidence 
indicating the condition was made chronically worse (i.e., 
aggravated) beyond its natural progression by his military 
service.  See again Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
See also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The report of the Veteran's July 1974 military enlistment 
examination notes defective vision in each eye, so he had less 
than normal vision in each eye even when entering service - that 
is, even before he did any boxing in service.  However, his 
service treatment records also show that, in May 1984, he 
received treatment for symptoms including blurred vision - which 
is a symptom he did not report experiencing prior to service.  So 
while his defective vision was noted prior to service, there is 
some indication in the record his eye disability may have been 
made worse by his military service.

So, on remand, an opinion regarding this also would be helpful in 
deciding this claim.  See again McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).

Headaches

As mentioned, the Veteran's post-service VA medical records 
document his treatment for headaches.  So although this claim 
initially was denied on the premise that his headaches in service 
were acute and transitory and resolved, and therefore not chronic 
(meaning permanent), he since has submitted additional evidence 
tending to rebut this conclusion inasmuch as he is still 
experiencing headaches.  See again Boyer, 210 F.3d at 1353; and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, 
there must be a linkage between any current headaches and those 
he experienced in service.

Concerning this, the Veteran attributes his current headaches to 
his boxing activities in service, especially being repeatedly 
punched in his head.  See his June 2010 hearing testimony.

The Veteran's service treatment records confirm he was seen 
during service for complaints of headaches - including in 
October 1982 and in May and June 1984.  His May 1984 treatment 
notes indicate the headaches were believed due to possible 
intercranial trauma, specifically referring to his boxing 
activities.

And so, the Veteran's VA medical records show he has been 
receiving treatment for headaches during the years since service, 
and there is confirmation he experienced headaches while in 
service - including related to his boxing.  So a medical nexus 
opinion is needed to determine whether his current headaches are 
also a residual of that boxing head trauma in service.  See again 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).



Hearing Loss

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

That said, as mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the claimed disability.  
See again Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Veteran's post-service VA medical 
records indicate he has received treatment for complaints of 
hearing loss and has received a diagnosis of asymmetric 
sensorineural hearing loss.  And for the reasons and bases 
already discussed, the Board determined his tinnitus (the ringing 
in his ears) is at least partly the result of the acoustic trauma 
he sustained during service from repeated exposure to excessively 
loud noise.

That notwithstanding, with regard to claims specifically for 
service connection for hearing loss, for purposes of applying the 
laws administered by VA, impaired hearing only will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  So the Veteran must have a 
certain amount of hearing loss currently to be considered a 
disability, irrespective of any potential relationship or 
correlation between this current disability and his military 
service.  But he need not have had sufficient hearing loss when 
separating from service to satisfy these threshold minimum 
requirements of 38 C.F.R. § 3.385; he only has to currently meet 
the requirements of this regulation and have evidence 
etiologically linking his hearing loss disability to his service, 
as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

And so, while the Veteran's VA medical records indicate he has 
hearing loss, they do not specify whether this current hearing 
loss is sufficiently severe to satisfy the threshold minimum 
requirements of § 3.385 to be considered an actual disability by 
VA standards.  The findings in these reports are not presented in 
a graphical format permitting the Board to make this necessary 
determination, and the Board is precluded from trying to 
interpret this data presented in these reports.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  And even if it is determined 
the Veteran has sufficient hearing loss according to the 
requirements of § 3.385 to be considered a disability for VA 
compensation purposes, there remains for consideration whether 
this current hearing loss disability is attributable to his 
military service - and, in particular, to the type of acoustic 
trauma already conceded he experienced when granting service 
connection for his tinnitus.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's VA treatment notes include a May 
2005 consultation note indicating his hearing loss is likely due 
to a combination of trauma and loud noise exposure during 
military service, so the same source as his now 
service-connected tinnitus.  The severity of this hearing loss, 
however, specifically in terms of the requirements of § 3.385, 
still needs to be determined.

Dental Disability

The Veteran's records show he currently receives VA outpatient 
dental treatment.  But this claim is additionally for 
compensation, so not just treatment.

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are:  loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  
See 38 C.F.R. §§ 4.150, Diagnostic Code 9913, and 17.161(a).

Otherwise, a Veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving 
VA outpatient dental services and treatment, if certain criteria 
are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161.

The rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to combat 
or other 
in-service trauma, or whether the Veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(b).

Here, the Veteran's VA treatment records establish he has dental 
disorders, including lost teeth.  So there is competent medical 
evidence of this claimed disability.  See again Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
However, the record must establish an etiological relationship 
between this disability and his military service in order for him 
to establish his entitlement to service connection.  See again 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this purported cause-and-effect correlation, the 
Veteran claims to have lost teeth as a result of dental trauma 
sustained during service while boxing.  See his June 2010 hearing 
testimony.



VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
There is no time limitation for making application for such 
treatment.  The significance of establishing service connection 
for a dental condition, based on service trauma, is that a 
Veteran will be eligible to receive perpetual VA dental care for 
the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  Again, though, in this particular instance the 
Veteran is additionally requesting compensation, so not just 
treatment, even perpetual treatment.  And based on the evidence 
in the file, it is unclear whether he has received a diagnosis of 
a dental condition for which disability compensation may be 
provided - specifically, loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease such 
as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 
4.150, Diagnostic Code 9913; 17.161(a).  So a dental opinion 
is needed to assist in making this necessary determination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate 
VA compensation examinations for medical 
opinions concerning the etiology of his 
claimed eye disability, hearing loss, 
headaches, and dental disability.

a) With respect to the claimed eye 
disability, the examiner should first specify 
all current diagnoses.  And if these current 
diagnoses include a type of refractive error 
(e.g., myopia, presbyopia, astigmatism, 
etc.), and are at least partly the reason the 
Veteran has defective vision, the examiner is 
asked to indicate whether these are 
congenital or development defects - so not 
diseases or injuries for VA compensation 
purposes.

If, on the other hand, there is also other 
eye disability, such as cataracts, then the 
examiner must additionally indicate the 
likelihood (very likely, as likely as not, 
or unlikely) this additional eye disability 
either is the result of aggravation of the 
Veteran's pre-existing eye disability during 
service - and specifically from 10 or so 
years of boxing (noting also his complaints 
of blurred vision while in service) or 
alternatively is otherwise attributable to 
his service.

b) With respect to the claimed hearing loss, 
the examiner must first determine whether the 
Veteran has sufficient hearing loss to 
satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a 
disability according to VA standards.  If it 
is confirmed he does, then the examiner 
should also indicate the likelihood (very 
likely, as likely as not, or unlikely) 
this current hearing loss disability is 
attributable to the Veteran's military 
service - and specifically to head trauma 
sustained while boxing and/or acoustic trauma 
from exposure to excessively loud noise, such 
as mortar or artillery fire.

*In making this determination, the examiner 
is asked to remain mindful of the fact that 
it already has been conceded the Veteran 
sustained this type of head and acoustic 
trauma in service, so the question remaining 
only concerns whether he has consequent 
hearing loss.

c) With respect to the claimed headaches, the 
examiner should indicate the likelihood (very 
likely, as likely as not, or unlikely) any 
currently diagnosed headache disability 
is attributable to the documented headaches 
the Veteran experienced while in service - 
also specifically addressing whether these 
current headaches are due to the head trauma 
he sustained in service as a boxer.

d) With respect to the claimed dental 
disability, the examiner should specifically 
indicate whether the Veteran has a lost a 
tooth or teeth due to bone loss of the body 
of the maxilla or mandible due to trauma or 
disease such as osteomyelitis, but not 
periodontal disease.  See 38 C.F.R. §§ 4.150, 
Diagnostic Code 9913, 17.161(a).

If so, the examiner should also indicate the 
likelihood (very likely, as likely as not, or 
unlikely) the source of this dental 
disability is the head trauma the Veteran 
sustained in service as a boxer.

For all of these requested examinations, the 
term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiners must discuss the rationale of 
their opinions, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the file.



To this end, the claims file, including a 
complete copy of this remand, must be made 
available to the examiners for their review 
of the Veteran's pertinent medical and 
other history.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims for 
service connection.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims for 
service condition in light of any additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


